Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending.
Claims 1, 2, 9, 10 and 15 have been amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 10 and 15 contain a combination of limitations that are not anticipated nor made obvious by the prior art.  In particular the claims all claim using the readings from two sensors where the two readings are analyzed to determine an occurrence direction of a gas, while the location of the first gas sensor on the housing of the electronic device is opposite that of the location of the second gas sensor on the housing of the electronic device.  The prior art primarily teaches sensors when on a single housing being combined with wind direction to enable the determination of any directionality of a gas release.  The current system does not include any required wind sensing.
A previous office action rejected the physical configuration of claim 1 using the combined art of Arunachalam, US 2011/0316699, and Bonish et al., US 2014/0174153, 
The prior art of Kulesz et al., US 7,049,952, teaches a system which has gas sensors at various nodes and uses the timing of the sensing of the gas along with the detected concentration to determine an occurrence direction.  However Kulesz et al. is completely silent concerning having two gas sensors on the same housing and any method to then use the data from sensors so configured to determine an occurrence direction of a gas.
Rella et al. US 9,482,591, teaches a multi gas sensor method for determining the direction of a gas release.  However the teaching requires the use of a measured wind direction and cannot achieve the claimed invention.
Amin et al., US 8,930,341, teaches a single gas sensor which is physically moved to discover the direction of highest gas concentration.. It fails to perform any multiple sensor analysis to determine direction.
Shan et al., US 6,532,801, teaches using a gas sniffer with a wind direction sensor to determine the presence of a gas, and with the wind senor, its direction of movement.  It in no manner anticipates or makes obvious the use of two gas sensors to determine gas direction.
Thus the independent claims 1, 9, 10 and 15 are novel over the prior art and are allowed.  The dependent claims of allowed claim 1 and 10, claims 2-8 and 11-14 are allowed due to their inclusion of the novel matter in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REGIS J BETSCH/Primary Examiner, Art Unit 2857